EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claims 26, 28, 29, and 31, line 1, immediately after “system of Claim”, “1” should be deleted and - - 2 - - should be inserted.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Evans; PG Pub. 2013/0303831) discloses radial tension, but not longitudinal tension (Par. 180).
The prior art of record (Cook; PG Pub. 2021/0220634) discloses the tension member (drive cable 20) opposing the longitudinal component of the thrust force generated by the impeller (see blood flow direction shown by arrows in the same direction as cable 20; Fig. 14), but does not disclose struts with contact pads having the enlarged to narrow configuration). 
The prior art of record (Bates; PG Pub. 2012/0172654) discloses a tension member (cable 60) in the same direction as blood flow as well (see arrows in Fig. 1), and tapered struts (see Fig. 2), but does not disclose that the contact pads are at the ends of the struts and that the struts are attached to the pump. 
The prior art of record (Salahieh et al.; PG Pub. 2019/0328948) discloses a drive cable (1612) in the same direction as blood flow (see Fig. 1), but just one hook instead of a plurality of elongate struts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3792                                                                                                                                                                                             
/Amanda K Hulbert/           Primary Examiner, Art Unit 3792